The evidence is legally sufficient to support the findings of fact made by the master and the chancellor. The record shows the title to the land was in *Page 775 
Harry M. Stokely when he conveyed it to E. A. Segui, who alleged that he was the owner in fee simple and was seized and possessed of the land when suit was brought, and adduced muniments of title and evidence in support of the allegation, there being no convincing evidence that the land was adversely possessed when it was conveyed by Harry M. Stokely to E. A. Segui.
Rehearing denied.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur.